 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
     ESTATE OF RICARDO DIMITRI                )      Case No. 2:18-cv-09560-GW-AFM
11   CENDEJAS; RICARDO CENDEJAS,              )
     SR.; MARIA TERESA PENALOZA;              )      Honorable Alexander F. MacKinnon
12   MARIA ISABEL CENDEJAS; V.C.              )
     (A Minor), and Y.C. (A Minor)            )
13   through G.A.L. MARIA                     )      STIPULATED PROTECTIVE
     GUADALUPE MORALES DE                     )      ORDER
14   CENDEJAS,                                )
                                              )
15                 Plaintiffs,                )
                                              )
16          vs.                               )
                                              )
17   COUNTY OF LOS ANGELES, a                 )
     public entity; JUAN RODRIGUEZ;           )
18   and DOES 2 through 10, individually )
     and in their official capacity as deputy )
19   sheriffs for the Los Angeles County      )
     Sheriff’s Department,                    )
20                                            )
                   Defendants.                )
21                                            )
22
23
24
            1.      INTRODUCTION
25
                    1.1.    Purposes and Limitations
26
            The Parties represent that discovery in this action is likely to involve
27
     production of confidential, proprietary, or private information for which special
28
     protection from public disclosure and from use for any purpose other than

                                                 1
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1   prosecuting this litigation may be warranted, and seek the following Protective
 2   Order. This sought Order does not confer blanket protections on all disclosures or
 3   responses to discovery. The protection it affords from public disclosure and use
 4   extends only to the limited information or items that are entitled to confidential
 5   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
 6   below, this Protective Order does not entitle the Parties to file confidential
 7   information under seal. Rather, when the Parties seek permission from the court to
 8   file material under seal, the Parties must comply with Civil Local Rule 79-5 and
 9   with any pertinent orders of the assigned District Judge and Magistrate Judge.
10                  1.2.    Good Cause Statement
11          In light of the nature of the claims and allegations in this case and the Parties’
12   representations that discovery in this case will involve the production of confidential
13   records, and in order to expedite the flow of information, to facilitate the prompt
14   resolution of disputes over confidentiality of discovery materials, to adequately
15   protect information the Parties are entitled to keep confidential, to ensure that the
16   Parties are permitted reasonable necessary uses of such material in connection with
17   this action, to address their handling of such material at the end of the litigation, and
18   to serve the ends of justice, a protective order for such information is justified in this
19   matter. The Parties shall not designate any information/documents as confidential
20   without a good faith belief that such information/documents have been maintained in
21   a confidential, non-public manner, and that there is good cause or a compelling
22   reason why it should not be part of the public record of this case.
23          Specifically, the Parties anticipate the following type documents will be
24   designated confidential and subject to a protective order:
25              (a) Medical records
26              (b) Mental health records
27              (c) Internal investigation files
28              (d) Personnel files and documents contained therein

                                                   2
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1               (e) Documents containing personal information from non-Parties other than
 2                  their names. I.e. addresses, phone numbers, birthdates, etc.
 3          This list is not exhaustive.
 4          2.      DEFINITIONS
 5                  2.1     Action: The instant action: Estate of Cendejas, et al. v. County
 6   of Los Angeles, et al., CV 18-09560 GW (AFMx)
 7                  2.2     Challenging Party: a Party or Non-Party that challenges the
 8   designation of information or items under this Order.
 9                  2.3     “CONFIDENTIAL” Information or Items: information
10   (regardless of how it is generated, stored or maintained) or tangible things that
11   qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
12   above in the Good Cause Statement.
13                  2.4     Counsel: Outside Counsel of Record and House Counsel (as well
14   as their support staff).
15                  2.5     Designating Party: a Party or Non-Party that designates
16   information or items that it produces in disclosures or in responses to discovery as
17   “CONFIDENTIAL.”
18                  2.6     Disclosure or Discovery Material: all items or information,
19   regardless of the medium or manner in which it is generated, stored, or maintained
20   (including, among other things, testimony, transcripts, and tangible things), that are
21   produced or generated in disclosures or responses to discovery in this matter.
22                  2.7     Expert: a person with specialized knowledge or experience in a
23   matter pertinent to the litigation who has been retained by a Party or its counsel to
24   serve as an expert witness or as a consultant in this Action.
25                  2.8     House Counsel: attorneys who are employees of a party to this
26   Action. House Counsel does not include Outside Counsel of Record or any other
27   outside counsel.
28                  2.9     Non-Party: any natural person, partnership, corporation,

                                                 3
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1   association, or other legal entity not named as a Party to this action.
 2                  2.10 Outside Counsel of Record: attorneys who are not employees of
 3   a party to this Action but are retained to represent or advise a party to this Action
 4   and have appeared in this Action on behalf of that party or are affiliated with a law
 5   firm which has appeared on behalf of that party, and includes support staff.
 6                  2.11 Party: any party to this Action, including all of its officers,
 7   directors, employees, consultants, retained experts, and Outside Counsel of Record
 8   (and their support staffs).
 9                  2.12 Producing Party: a Party or Non-Party that produces Disclosure
10   or Discovery Material in this Action.
11                  2.13 Professional Vendors: persons or entities that provide litigation
12   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
13   demonstrations, and organizing, storing, or retrieving data in any form or medium)
14   and their employees and subcontractors.
15                  2.14 Protected Material: any Disclosure or Discovery Material that is
16   designated as “CONFIDENTIAL.”
17                  2.15 Receiving Party: a Party that receives Disclosure or Discovery
18   Material from a Producing Party.
19            3.    SCOPE
20            The protections conferred by this Order cover not only Protected Material (as
21   defined above), but also (1) any information copied or extracted from Protected
22   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
23   and (3) any deposition testimony, conversations, or presentations by Parties or their
24   Counsel that might reveal Protected Material, other than during a court hearing or at
25   trial.
26            Any use of Protected Material during a court hearing or at trial shall be
27   governed by the orders of the presiding judge. This Order does not govern the use
28   of Protected Material during a court hearing or at trial.

                                                 4
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1          4.      DURATION
 2          Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order shall remain in effect until a Designating Party agrees
 4   otherwise in writing or a court order otherwise directs. Final disposition shall be
 5   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 6   or without prejudice; and (2) final judgment herein after the completion and
 7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8   including the time limits for filing any motions or applications for extension of time
 9   pursuant to applicable law.
10          5.      DESIGNATING PROTECTED MATERIAL
11                  5.1     Exercise of Restraint and Care in Designating Material for
12                          Protection.
13          Each Party or Non-Party that designates information or items for protection
14   under this Order must take care to limit any such designation to specific material that
15   qualifies under the appropriate standards. The Designating Party must designate for
16   protection only those parts of material, documents, items, or oral or written
17   communications that qualify so that other portions of the material, documents, items,
18   or communications for which protection is not warranted are not swept unjustifiably
19   within the ambit of this Order.
20          Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22   purpose (e.g., to unnecessarily encumber the case development process or to impose
23   unnecessary expenses and burdens on other parties) may expose the Designating
24   Party to sanctions.
25          If it comes to a Designating Party’s attention that information or items that it
26   designated for protection do not qualify for protection, that Designating Party must
27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
28                  5.2     Manner and Timing of Designations.

                                                 5
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1          Except as otherwise provided in this Order (see, e.g., second paragraph of
 2   Section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
 3   Material that qualifies for protection under this Order must be clearly so designated
 4   before the material is disclosed or produced.
 5          Designation in conformity with this Order requires:
 6                  (a) for information in documentary form (e.g., paper or electronic
 7   documents, but excluding transcripts of depositions), that the Producing Party affix
 8   at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
 9   legend”), to each page that contains protected material. If only a portion or portions
10   of the material on a page qualifies for protection, the Producing Party also must
11   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
12   margins).
13          A Party or Non-Party that makes original documents available for inspection
14   need not designate them for protection until after the inspecting Party has indicated
15   which documents it would like copied and produced. During the inspection and
16   before the designation, all of the material made available for inspection shall be
17   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
18   documents it wants copied and produced, the Producing Party must determine which
19   documents, or portions thereof, qualify for protection under this Order. Then, before
20   producing the specified documents, the Producing Party must affix the
21   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
22   portion or portions of the material on a page qualifies for protection, the Producing
23   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
24   markings in the margins).
25                  (b) for testimony given in depositions that the Designating Party
26   identifies on the record, before the close of the deposition as protected testimony.
27                  (c) for information produced in some form other than documentary and
28   for any other tangible items, that the Producing Party affix in a prominent place on

                                                 6
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1   the exterior of the container or containers in which the information is stored the
 2   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
 3   protection, the Producing Party, to the extent practicable, shall identify the protected
 4   portion(s).
 5                  5.3     Inadvertent Failures to Designate.
 6          If timely corrected, an inadvertent failure to designate qualified information or
 7   items does not, standing alone, waive the Designating Party’s right to secure
 8   protection under this Order for such material. Upon timely correction of a
 9   designation, the Receiving Party must make reasonable efforts to assure that the
10   material is treated in accordance with the provisions of this Order.
11          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
12                  6.1     Timing of Challenges. Any Party or Non-Party may challenge a
13   designation of confidentiality at any time that is consistent with the Court’s
14   Scheduling Order.
15                  6.2     Meet and Confer. The Challenging Party shall initiate the dispute
16   resolution process under Local Rule 37-1 et seq.
17                  6.3     The burden of persuasion in any such challenge proceeding shall
18                          be on the Designating Party.
19          Frivolous challenges, and those made for an improper purpose (e.g., to harass
20   or impose unnecessary expenses and burdens on other parties) may expose the
21   Challenging Party to sanctions. Unless the Designating Party has waived or
22   withdrawn the confidentiality designation, all parties shall continue to afford the
23   material in question the level of protection to which it is entitled under the Producing
24   Party’s designation until the Court rules on the challenge.
25          7.      ACCESS TO AND USE OF PROTECTED MATERIAL
26                  7.1     Basic Principles.
27          A Receiving Party may use Protected Material that is disclosed or produced
28   by another Party or by a Non-Party in connection with this Action only for

                                                 7
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1   prosecuting, defending, or attempting to settle this Action. Such Protected Material
 2   may be disclosed only to the categories of persons and under the conditions
 3   described in this Order. When the Action has been terminated, a Receiving Party
 4   must comply with the provisions of Section 13 below.
 5          Protected Material must be stored and maintained by a Receiving Party at a
 6   location and in a secure manner that ensures that access is limited to the persons
 7   authorized under this Order.
 8                  7.2     Disclosure of “CONFIDENTIAL” Information or Items.
 9          Unless otherwise ordered by the court or permitted in writing by the
10   Designating Party, a Receiving Party may disclose any information or item
11   designated “CONFIDENTIAL” only to:
12                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
13   well as employees of said Outside Counsel of Record to whom it is reasonably
14   necessary to disclose the information for this Action;
15                  (b) the officers, directors, and employees (including House Counsel) of
16   the Receiving Party to whom disclosure is reasonably necessary for this Action;
17                  (c) Experts (as defined in this Order) of the Receiving Party to whom
18   disclosure is reasonably necessary for this Action and who have signed the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20                  (d) the court and its personnel;
21                  (e) court reporters and their staff;
22                  (f) professional jury or trial consultants, mock jurors, and Professional
23   Vendors to whom disclosure is reasonably necessary for this Action and who have
24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                  (g) the author or recipient of a document containing the information or
26   a custodian or other person who otherwise possessed or knew the information;
27                  (h) during their depositions, witnesses, and attorneys for witnesses, in
28   the Action to whom disclosure is reasonably necessary provided: (1) the deposing

                                                 8
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1   party requests that the witness sign the “Acknowledgment and Agreement to Be
 2   Bound” form attached as Exhibit A hereto; and (2) they will not be permitted to keep
 3   any confidential information unless they sign the “Acknowledgment and Agreement
 4   to Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating
 5   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
 6   to depositions that reveal Protected Material may be separately bound by the court
 7   reporter and may not be disclosed to anyone except as permitted under this
 8   Protective Order; and
 9                  (i) any mediator or settlement officer, and their supporting personnel,
10   mutually agreed upon by any of the parties engaged in settlement discussions.
11          8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
12                  PRODUCED IN OTHER LITIGATION.
13          If a Party is served with a subpoena or a court order issued in other litigation
14   that compels disclosure of any information or items designated in this Action as
15   “CONFIDENTIAL,” that Party must:
16          (a) promptly notify in writing the Designating Party. Such notification shall
17   include a copy of the subpoena or court order unless prohibited by law;
18          (b) promptly notify in writing the party who caused the subpoena or order to
19   issue in the other litigation that some or all of the material covered by the subpoena
20   or order is subject to this Protective Order. Such notification shall include a copy of
21   this Protective Order; and
22          (c) cooperate with respect to all reasonable procedures sought to be pursued
23   by the Designating Party whose Protected Material may be affected.
24          If the Designating Party timely seeks a protective order, the Party served with
25   the subpoena or court order shall not produce any information designated in this
26   action as “CONFIDENTIAL” before a determination by the court from which the
27   subpoena or order issued, unless the Party has obtained the Designating Party’s
28   permission, or unless otherwise required by the law or court order. The Designating

                                                 9
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1   Party shall bear the burden and expense of seeking protection in that court of its
 2   confidential material and nothing in these provisions should be construed as
 3   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 4   directive from another court.
 5          9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 6                  PRODUCED IN THIS LITIGATION.
 7          (a) The terms of this Order are applicable to information produced by a Non-
 8   Party in this Action and designated as “CONFIDENTIAL.” Such information
 9   produced by Non-Parties in connection with this litigation is protected by the
10   remedies and relief provided by this Order. Nothing in these provisions should be
11   construed as prohibiting a Non-Party from seeking additional protections.
12          (b) In the event that a Party is required, by a valid discovery request, to
13   produce a Non-Party’s confidential information in its possession, and the Party is
14   subject to an agreement with the Non-Party not to produce the Non-Party’s
15   confidential information, then the Party shall:
16                  (1) promptly notify in writing the Requesting Party and the Non-Party
17   that some or all of the information requested is subject to a confidentiality agreement
18   with a Non-Party;
19                  (2) promptly provide the Non-Party with a copy of the Protective Order
20   in this Action, the relevant discovery request(s), and a reasonably specific
21   description of the information requested; and
22                  (3) make the information requested available for inspection by the
23   Non-Party, if requested.
24          (c) If a Non-Party represented by counsel fails to commence the process
25   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
26   notice and accompanying information or fails contemporaneously to notify the
27   Receiving Party that it has done so, the Receiving Party may produce the Non-
28   Party’s confidential information responsive to the discovery request. If an

                                                 10
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1   unrepresented Non-Party fails to seek a protective order from this court within 14
 2   days of receiving the notice and accompanying information, the Receiving Party
 3   may produce the Non-Party’s confidential information responsive to the discovery
 4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 5   not produce any information in its possession or control that is subject to the
 6   confidentiality agreement with the Non-Party before a determination by the court
 7   unless otherwise required by the law or court order. Absent a court order to the
 8   contrary, the Non-Party shall bear the burden and expense of seeking protection in
 9   this court of its Protected Material.
10          10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
11          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12   Protected Material to any person or in any circumstance not authorized under this
13   Protective Order, the Receiving Party must immediately (a) notify in writing the
14   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
15   all unauthorized copies of the Protected Material, (c) inform the person or persons to
16   whom unauthorized disclosures were made of all the terms of this Order, and (d)
17   request such person or persons to execute the “Acknowledgment and Agreement to
18   Be Bound” that is attached hereto as Exhibit A.
19          11.     INADVERTENT PRODUCTION OF PRIVILEGED OR
20                  OTHERWISE PROTECTED MATERIAL.
21          When a Producing Party gives notice to Receiving Parties that certain
22   inadvertently produced material is subject to a claim of privilege or other protection,
23   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
24   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
25   may be established in an e-discovery order that provides for production without prior
26   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
27   parties reach an agreement on the effect of disclosure of a communication or
28   information covered by the attorney-client privilege or work product protection, the

                                                 11
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1   parties may incorporate their agreement into this Protective Order.
 2          12.     MISCELLANEOUS
 3                  12.1 Right to Further Relief. Nothing in this Order abridges the right
 4   of any person to seek its modification by the Court in the future.
 5                  12.2 Right to Assert Other Objections. No Party waives any right it
 6   otherwise would have to object to disclosing or producing any information or item
 7   on any ground not addressed in this Protective Order. Similarly, no Party waives
 8   any right to object on any ground to use in evidence of any of the material covered
 9   by this Protective Order.
10                  12.3 Filing Protected Material. A Party that seeks to file under seal
11   any Protected Material must comply with Civil Local Rule 79-5 and with any
12   pertinent orders of the assigned District Judge and Magistrate Judge. If a Party's
13   request to file Protected Material under seal is denied by the court, then the
14   Receiving Party may file the information in the public record unless otherwise
15   instructed by the court.
16          13.     FINAL DISPOSITION.
17          After the final disposition of this Action, as defined in Section 4, within 60
18   days of a written request by the Designating Party, each Receiving Party must return
19   all Protected Material to the Producing Party or destroy such material. As used in
20   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
21   summaries, and any other format reproducing or capturing any of the Protected
22   Material. Whether the Protected Material is returned or destroyed, the Receiving
23   Party must submit a written certification to the Producing Party (and, if not the same
24   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
25   (by category, where appropriate) all the Protected Material that was returned or
26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
27   abstracts, compilations, summaries or any other format reproducing or capturing any
28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to

                                                 12
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 3   reports, attorney work product, and consultant and expert work product, even if such
 4   materials contain Protected Material. Any such archival copies that contain or
 5   constitute Protected Material remain subject to this Protective Order as set forth in
 6   Section 4.
 7          14.     Any violation of this Order may be punished by any and all appropriate
 8   measures including, without limitation, contempt proceedings and/or monetary
 9   sanctions.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   ///
27   ///
28   ///

                                                 13
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1          IT IS SO STIPULATED.
 2
 3   Dated: April 10, 2019                       LAW OFFICES OF JORGE GONZALEZ
 4
 5                                               By:          /s/ Jorge Gonzalez
 6                                                     Jorge Gonzalez
                                                       Attorneys for Plaintiffs
 7                                                     Estate of Ricardo Dimitri Cendejas,
 8                                                     Ricardo Cendejas, Sr., Maria Teresa
                                                       Penaloza, Maria Isabel Cendejas,
 9
                                                       V.C., and Y.C.
10
11   Dated: April 10, 2019                       LAWRENCE BEACH ALLEN & CHOI, PC
12
13
                                                 By          /s/ Emily B. Suhr         _
14                                                     Emily B. Suhr
15
                                                       Attorneys for Defendants
16
                                                       County of Los Angeles and
17                                                     Juan Rodriguez
18
19
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
21
     DATED: 4/12/2019
22
23
24
     _____________________________________
25    Alexander F. MacKinnon
26
     United States Magistrate Judge

27
28


                                                  14
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
 1                                               EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4          I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Protective Order that was issued
 7   by the United States District Court for the Central District of California on
 8   _________________________ in the case of
 9   _____________________________________. I agree to comply with and to be
10   bound by all the terms of this Protective Order and I understand and acknowledge
11   that failure to so comply could expose me to sanctions and punishment in the
12   nature of contempt. I solemnly promise that I will not disclose in any manner any
13   information or item that is subject to this Protective Order to any person or entity
14   except in strict compliance with the provisions of this Order.
15          I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for the purpose of enforcing the terms
17   of this Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________
19   [print or type full name] of _______________________________________
20   [print or type full address and telephone number] as my California agent for
21   service of process in connection with this action or any proceedings related to
22   enforcement of this Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________

                                                    15
     CENDEJAS\STIPULATION FOR PROTECTIVE ORDER
